
	

115 SRES 328 ATS: Recognizing November 25, 2017, as “Small Business Saturday” and supporting the efforts of the Small Business Administration to increase awareness of the value of locally owned small businesses.
U.S. Senate
2017-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 328
		IN THE SENATE OF THE UNITED STATES
		
			November 9, 2017
			Mr. Risch (for himself, Mrs. Shaheen, Mr. Kennedy, Mr. Markey, Mr. Rubio, Mr. Whitehouse, Mr. Inhofe, Mr. Udall, Mrs. Ernst, Mr. Coons, Mr. Scott, Mr. Booker, Mr. Enzi, Mr. Donnelly, Mr. Barrasso, Mr. Cardin, Mr. Boozman, Mrs. Feinstein, Mrs. Fischer, Mr. Van Hollen, Mr. Crapo, Mr. Wyden, Mr. Rounds, Mr. Manchin, Mr. Portman, Ms. Cantwell, Mr. Lankford, Mr. Casey, Mr. Isakson, Mr. King, Mr. Cassidy, Mr. Menendez, Ms. Collins, Mr. Tester, Mr. Daines, Ms. Heitkamp, Mr. Grassley, Mrs. Murray, Mr. Tillis, Ms. Hassan, Mr. Young, Ms. Klobuchar, Mr. Hoeven, Ms. Hirono, Mr. Thune, Mr. Merkley, Mr. Johnson, Mr. Durbin, Mr. Graham, Ms. Cortez Masto, Mrs. Capito, Mr. Alexander, Mr. Cochran, Mr. Roberts, Ms. Murkowski, and Ms. Warren) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing November 25, 2017, as Small Business Saturday and supporting the efforts of the Small Business Administration to increase awareness of the value
			 of locally owned small businesses.
	
	
 Whereas there are more than 29,000,000 small businesses in the United States; Whereas small businesses represent 99.9 percent of all firms in the United States;
 Whereas small businesses employ more than 47 percent of the employees in the private sector in the United States;
 Whereas small businesses constitute nearly 98 percent of firms exporting goods;  Whereas small businesses pay more than 41 percent of the total payroll of the employees in the private sector in the United States;
 Whereas small business generated more than 61 percent of net new jobs created between 1993 and 2016; and
 Whereas November 25, 2017, is an appropriate day to recognize Small Business Saturday: Now, therefore, be it   That the Senate joins with the Small Business Administration in—
 (1)recognizing and encouraging the observance of Small Business Saturday on November 25, 2017; and (2)supporting efforts—
 (A)to encourage consumers to shop locally; and (B)to increase awareness of the value of locally owned small businesses and the impact of locally owned small businesses on the economy of the United States.
				
